Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05/10/2022 have been fully considered but are not persuasive. Regarding claim 21, applicant argues (pg. 9 of the Remarks) that Reitmeier does not teach a layering precedence. Examiner respectfully disagrees. Reitmeier teaches (¶0030-¶0031) The system allows for locally generated graphics, text and/or still images to be overlaid directly (i.e., layering precedence) on an incoming digitally compressed (MPEG-2) stream.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 28, 30, 42-45, 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier et al. (US 20060130111, hereinafter Reitmeier) in view of Tischer et al. (US 20080195938, hereinafter Tischer), and Tinsman et al. (US 20130031582, hereinafter Tinsman.) 
Regarding Claim 21, “An affiliated entity for communication with a content providing network, the affiliated entity comprising: a memory storing a command detection program and a local content element insertion program” Reitmeier teaches (¶0025) a local affiliate station receives an original national program feed, and can choose to insert local content into one or more windows originally occupied by national content/centrally generated content; (¶0030-¶0031, ¶0023, and ¶0026) centrally generated content 302 includes data which indicates (i.e., a command) what portion may be modified, computer system arranges locally generated content into one or more portions of the centrally generated content that have been identified as modifiable (i.e., local content insertion); (¶0034 and ¶0038) automation and control of the combination of video streams can be handled by known computer system that includes processor and memory with software implementing the present invention. Thus Reitmeier’s software implements the identifying of portions and modification of portions.
As to “and a processor configured to: receive an …stream carrying a video from the content providing network, the video including a plurality of commands inserted into the video by the content providing network for use by the affiliated entity, the plurality of commands including a first command controlling a layering precedence” Reitmeier teaches (¶0031 and ¶0035) receiving and descrambling centrally generated content and that includes data (i.e., command) indicating which portion of the centrally generated content may be modified; (¶0034) automation and control of the combination of video streams can be handled by known computer system that includes processor; (¶0027) stream is a digital stream; (¶0044) context of a national and local television broadcast, invention could be used on content stream including internet content; (¶0030-¶0031) The system allows for locally generated graphics, text and/or still images to be overlaid directly on an incoming digitally compressed (MPEG-2) stream (i.e., layering precedence.)
As to “the video including show content, and further including network content inserted by the content providing network into the video” Reitmeier teaches (¶0025) a local affiliate station or a cable headend preferably receives an original national program feed in which the screen has been segmented into predetermined windows. Each of the windows in the original national program feed is preferably occupied by some nationally generated content at all times. In this manner a local affiliate can choose to insert local content into one or more windows originally occupied by national content; (¶0024) nationally generated live video and graphics.
As to “detect the plurality of commands in the video being carried by the ... stream” Reitmeier teaches (¶0011 and ¶0028) receiving a program stream with data comprising an indication of which segments can be subsequently modified.  
As to “overlay, based on the first command, the local content on the video to generate a modified video, wherein the first command controls the layering precedence of the local content, the network content, and the show content with respect to one another” Reitmeir teaches (¶0041) data indicates what portion of the centrally generated video content may be modified, FIG. 5 shows one embodiment in which the data is organized into a screen control state matrix, the matrix can be a simple table including a numerical list of windows in a screen layout, the windows correspond to portions of the screen, a simple binary entry can be used to indicate whether national or local content can be in each window, for example a 1 can be used to indicate that the national content can be replaced with local content, other indicators may be extended to specify whether "content" or "advertising" should be placed in each window; (¶0030-¶0031) the centrally generated content (i.e., network content) may be modified for example by overlaying locally generated content; (¶0004-¶0005 and ¶0024) programming includes full motion video and various additional graphics and text elements
As to “and transmit the modified video to a display.” Reitmeier teaches (¶0010) modified program is distributed to one or more users.
Examiner notes that Reitmeier further teaches (¶0044) content may be internet content and (¶0032) locally generated content may be stored and/or retrieved from various memory devices (e.g., hard drive or other media stores.)
Reitmeier does not clearly teach that the IP stream is “Internet-protocol-based (IP-based).” However, Tishcer teaches (¶0027) internet protocol television (IPTV) distribution. Therefore, it would have been obvious to a person a having ordinary skill in the art before the effective filing date of the invention to modify the system of Reitmeir to use IPTV distribution as taught by Tishcer for the benefit of reaching a wider audience. 
Reitmeier and Tischer do not clearly teach “load, based on a second command of the plurality of commands, a database into the local content element insertion program” and “retrieve, based on the second command, local content from the database loaded into the local content element insertion program.” However, Tinsman teaches (¶0181 and ¶0202-¶0204) the centralized advertisement database 3404 may be accessed by, or receive a call from, the identification engine 3304 of the local advertisement system 3210 to determine if a fingerprint is identifiable as part of a national advertisement; (¶0202-¶0204) If the fingerprint is identified as part of a national advertisement, a determination is made as to whether a matching local advertisement should be inserted into the national advertisement, the retrieval engine 3306 will access the local advertisement database 3212 to search for any localized advertisement data that has ad asset information indicating that it should be inserted or overlaid with the identified national advertisement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for local content modification as taught by Reitmeier and Tischer with the accessing of the database and insertion as taught by Tinsman for the benefit of having a structured/organized storage of local content that would be more relevant to users/viewers of a certain local region than the national content.

Regarding Claim 23, “The affiliated entity of claim 21, wherein the local content includes a graphic, and wherein the processor is configured to generate the modified video by overlaying the graphic on the video.” Reitmeier teaches (¶0030-¶0031) The system allows for locally generated graphics, text and/or still images to be overlaid directly on an incoming digitally compressed (MPEG-2) stream.

Regarding Claim 28, its rejection is similar to claim 21.

Regarding Claim 30, its rejection is similar to claim 23.

Regarding Claim 42, “The affiliated entity of claim 21, wherein the local content includes news, and wherein the processor is configured to generate the modified video by overlaying the news on the video.” Reitmeier teaches (¶0004 and ¶0024) television programming includes news, locally generated window includes current weather conditions. 

Regarding Claim 43, Reitmeier does not teach “The affiliated entity of claim 21, wherein the plurality of commands are inserted into the video in real-time while streaming the video using the IP-based stream.” However, Tischer further teaches (¶0019) advertising space within media may be sold or auctioned to the highest bidder in substantially "real time" as the media is transmitted to a user device. Product placements in the original media stream may be substituted for alternative products or brand names. Blank spaces within media such as a wall, t-shirt, or hat may be a canvas on which advertisers may insert advertisements in the form of images or video. Referring now to the drawings, in which like numerals represent like elements through the several figures, aspects of the methods, systems, and computer-readable media provided herein will be described. FIG. 1 shows an example of various component insertion areas within a television show where the existing media components may be altered or where new media components may be inserted according to implementations provided herein; (¶0034) instructions are used to insert media. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system as taught by Reitmeier with bidding and real time insertion as taught by Tischer for the benefit of fetching the highest price for the space whilst allowing bidders to gauge the media before buying the space.

Regarding Claim 44, “The affiliated entity of claim 21, wherein the content providing network is a television network.” Reitmeier teaches (¶0003) network feed; (¶0044) content is a national and local television broadcast

Regarding Claim 45, “The affiliated entity of claim 21, wherein the second command is used to make a call to the database to retrieve the local content from the database.”  Tinsman teaches (¶0202-¶0204) A call may then be made to a central database (e.g., the centralized ad database 3404 of located at the central management system 3216) to determine if the fingerprints are identifiable. In one embodiment, the identification engine 3304 performs the call. If the fingerprint is identified as part of a national advertisement, a determination is made as to whether a matching local advertisement should be inserted into the national advertisement. In one embodiment, the retrieval engine 3306 will access the local advertisement database 3212 to search for any localized advertisement data that has ad asset information indicating that it should be inserted or overlaid with the identified national advertisement. If there is a matching local advertisement, then the localized advertisement data is retrieved and inserted into a section of the national Ford commercial 3704. In one embodiment, the insertion engine 3308 will overlay the localized advertisement data onto the national advertisement. In the example, the localized advertisement data includes a text ad 3706 that indicates "Visit Stan's Ford on Main Street for a Great Deal Today." This localized advertisement data is overlaid into a bottom section of the national Ford commercial 3704. It is noted that the localized advertisement data may comprise text, graphics, animation, audio, or any combination of these. An altered signal 3708 containing the national Ford commercial 3704 and localized advertisement data for Stan's Ford is transmitted to the user device.

Regarding Claim 47, its rejection is similar to claim 42.

Regarding Claim 48, its rejection is similar to claim 43.

Regarding Claim 49, its rejection is similar to claim 44.

Regarding Claim 50, its rejection is similar to claim 45.

Claim(s) 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, and Tinsman in view of Klappert (US 20120060095).
Regarding Claim 22, Reitmeier, Tischer, and Tinsman do not teach “The affiliated entity of claim 21, wherein the database comprises a remotely stored database.” However, Klappert teaches (¶0137 and ¶0141) an external database. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system that uses a database as taught by Reitmeier, Tischer, and Tinsman to use an external database as taught by Klappert for the benefit of saving processing and memory resources for other devices.

Regarding Claim 29, its rejection is similar to claim 22.

Claim(s) 26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, and Tinsman in view of Hendricks et al. (US 20100180296, hereinafter Hendricks.)
Regarding Claim 26 Reitmeier, Tischer, and Tinsman do not teach “The affiliated entity of claim 21, wherein the processor is configured to retrieve the local content from the database further based on a type of the video. However, Hendricks teaches (Figs. 3-4) depicts a program with virtual objects; (Fig. 21) programs are divided into categories/type (e.g., sports, news, mysteries, etc...); (¶0223) a virtual object targeting system that correlates virtual objects with a subscriber record, in doing so allows the subroutine to assign/correlate virtual objects with program categories; (¶0223-¶0225) For example when watching a sporting program virtual objects related to sporting goods are provisioned/inserted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system that inserts local content using a database as taught by Reitmeier, Tischer, and Tinsman to associate the virtual objects with program categories as taught by Hendricks in order to customize/personalize content according to user’s interests/preferences (¶0224).

Regarding Claim 33, its rejection is similar to claim 26.

Claim(s) 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, and Tinsman in view of Garcia et al. (US 20140068466, hereinafter Garcia.)
Regarding claim Claim 27, Reitmeier, Tischer, and Tinsman do not teach “The affiliated entity of claim 21, wherein the processor is further configured to: obtain social media website data from a social media website based on the first command; and modify the video using the social media website data before transmitting the modified video to the display.” However, Garcia teaches (¶0047) overlaying social content from a social network onto the video stream from the content source in order to create a modified video stream. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system as taught by Reitmeier, Tischer, and Tinsman to create a modified stream using social content as taught by Garcia in order to customize/personalize content to be relevant to a user.

Regarding Claim 34, its rejection is similar to claim 27.

Claim(s) 41, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, and Tinsman in view of Sheehan et al. (US 20100037253, hereinafter Sheehan.)
Regarding Claim 41, Reitmeier, Tischer, and Tinsman do not teach “The affiliated entity of claim 21, wherein the local content includes emergency information, and wherein the processor is configured to generate the modified video by overlaying the emergency information on the video.” However, Liga teaches (¶0045) these targeted assets may include advertisements, internal marketing (e.g., information about network promotions, scheduling or upcoming events), public service announcements, weather or emergency information, or programming. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system as taught by Reitmeier, Tischer, and Tinsman with the emergency information as taught by Sheehan for the benefit of conveying information that the user might be interested in.

Regarding Claim 46, its rejection is similar to claim 41.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425